Pezman, J. Claimant, Southwestern Assemblies of God College of Waxahachie, Ellis County, Texas, seeks to recover the sum of $489.00 for tuition, maintenance, books, and supplies furnished to one Donna Marie White for a course of study in claimant’s educational institution for the period from February 1, 1965 to May 24, 1965. . A Departmental Report of the Division of Vocational Rehabilitation acknowledges the facts as alleged by claimant, and states clearly; “Claimant is entitled to the amount of the invoice voucher, and it was suggested by this office that they file for the claim through the Court of Claims.” Claimant’s billing was denied by the Department when presented, on the basis that the claim was for services completed prior to June 30, 1965, and that the appropriation for that period had lapsed. On September 22, 1966, a written stipulation was entered into between claimant and respondent, by their respective attorneys, which supports the position of claimant in this matter. This Court has heretofore held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Rockford Memorial Hospital Association, A Corporation, vs. State of Illinois, Case No. 5165, opinion filed September 25, 1964; American Oil Company, Inc., A Corporation, vs. State of Illinois, Case No. 5109, opinion filed June 26, 1964. It appears that all qualifications for an award have been met in the case at hand. Claimant, Southwestern Assemblies of God College, Waxahachie, Texas, is hereby awarded the sum of $489.00.